

117 HR 53 IH: Freedom for Families Act
U.S. House of Representatives
2021-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 53IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2021Mr. Biggs introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow for tax-advantaged distributions from health savings accounts during family or medical leave, and for other purposes.1.Short titleThis Act may be cited as the Freedom for Families Act.2.Distributions from health savings accounts during periods of qualified caregiving(a)In generalParagraphs (1) and (2) of section 223(f) of the Internal Revenue Code of 1986 are amended to read as follows:(1)Exclusion of amounts used for qualified medical expenses or distributed during periods of qualified caregivingAny amount paid or distributed out of a health savings account shall not be includible in gross income if it is—(A)used exclusively to pay qualified medical expenses of any account beneficiary, or(B)paid or distributed during a period of qualified caregiving.(2)Inclusion of amounts neither used for qualified medical expenses nor distributed during periods of qualified caregivingAny amount paid or distributed out of a health savings account shall be included in the gross income of the account beneficiary if it is not described in paragraph (1)..(b)Definition of period of qualified caregivingSection 223(f) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:(9)Period of qualified caregivingFor purposes of this section, the term period of qualified caregiving means any period during which an individual is on leave or not employed by reason of a situation described in subparagraphs (A) through (E) of section 102(a)(1) of the Family and Medical Leave Act of 1993..(c)Conforming amendments(1)Section 223(d)(1) of such Code is amended by inserting or the expenses incurred during a period of qualified caregiving of the account beneficiary.(2)Section 223(f)(4) of such Code is amended in the heading by striking distributions not used for qualified medical expenses and inserting certain distributions.(d)Effective dateThe amendments made by this section shall apply with respect to taxable years beginning after the date of the enactment of this Act.3.No high deductible health plan required for health savings accounts(a)In generalSection 223(a) of the Internal Revenue Code of 1986 is amended by striking who is an eligible individual for any month during the taxable year.(b)Conforming amendments(1)Section 223(b) of such Code is amended by striking paragraphs (7) and (8).(2)Section 223 of such Code is amended by striking subsection (c).(c)Increase in contribution limit for health savings accounts(1)In generalSection 223(b)(1) of the Internal Revenue Code of 1986 is amended by striking the sum of the monthly and all that follows through eligible individual and inserting $9,000 (twice such amount in the case of a joint return).(2)Conforming amendments(A)Section 223(b) of such Code is amended by striking paragraphs (2), (3), and (5) and by redesignating paragraphs (4) and (6) as paragraphs (2) and (3), respectively.(B)Section 223(b)(2) of such Code (as redesignated by subparagraph (A)) is amended by striking the last sentence.(C)Section 223(d)(1)(A)(ii) is amended by striking the sum of and all that follows through the period at the end and inserting the dollar amount in effect under subsection (b)(1)..(D)Section 223(g)(1) of such Code is amended—(i)by striking Each dollar amount in subsections (b)(2) and (c)(2)(A) and inserting The dollar amount in subsection (b)(1);(ii)by striking thereof and all that follows through calendar year 2003. and inserting calendar year 1997.; and(iii)by striking under subsections (b)(2) and (c)(2)(A) and inserting under subsection (b)(1).(d)Effective dateThe amendments made by this section shall apply with respect to months in taxable years beginning after the date of the enactment of this Act.